Citation Nr: 0507676	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for evaluation of 
right knee arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for evaluation of left 
knee arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for evaluation of 
instability of the left knee, currently rated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
August 1967.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  The veteran testified at a 
personal hearing at the RO in March 2000.

In a January 2001 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision in 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a July 2001 Order, the 
Court vacated the Board's January 2001 decision and remanded 
the matter to the Board for further action to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and for 
further discussion of the reasoning and basis for the denial 
of the increased ratings claims.  The case was returned to 
the Board.  In March 2002 the Board ordered additional 
development of the evidence and in October 2003 the Board 
remanded the case.

The January 2001 Board decision, which was vacated by the 
Court, only addressed the issues of increased ratings for 
arthritis of the right knee and arthritis of the left knee.  
However, by rating decision in October 2004, the RO assigned 
a separate 10 percent rating for instability of the left 
knee, effective from October 14, 2004.  The RO's action in 
this regard was in recognition of certain opinions of VA's 
General Counsel (hereinafter more particularly explained) 
which made it clear that a separate rating was permitted for 
instability of a knee in addition to a rating for limitation 
of motion of the knee.  Because the assignment of a separate 
rating for instability of the left knee arose from the 
initial claim for a higher rating for arthritis of the left 
knee, the Board finds that the instability issue is also 
properly in appellate status.   

By rating decision in August 2004, the RO granted service 
connection for left hip disability, denied earlier effective 
dates for grants of service connection for right knee 
arthritis and left knee arthritis, and denied entitlement to 
a total rating based on individual unemployability.  Although 
the veteran's representative included argument regarding the 
effective date for the grant of service connection for left 
knee and right knee arthritis in written argument submitted 
to the Board in January 2005, the January 2005 communication 
does not at this time constitute a valid notice of 
disagreement since it was not filed with the RO.  See 38 
U.S.C.A. § 7105(b)(1) (West 1991); see also Beyrle v. Brown, 
9 Vet.App. 24, 28 (1996) (hearing testimony before the Board, 
even though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement because it was taken before the Board and the 
RO).  The Board therefore finds that the January 2004 letter 
from the veteran's representative cannot at this time be 
considered a valid notice of disagreement, and remand to the 
RO per Manlincon v. West, 12 Vet.App. 238 (1999) is therefore 
not required.  However, this matter is hereby referred to the 
RO for appropriate action once the claims file is received 
back at the RO.  




FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as right knee arthritis, is productive of 
pain, but without additional functional loss so as to limit 
flexion to 30 degrees or less; there is no limitation of 
extension of the right knee, and no recurrent subluxation or 
lateral instability of the right knee.

2.  The veteran's service-connected disability, described for 
rating purposes as left knee arthritis, is productive of pain 
on motion, but without additional functional loss so as to 
limit flexion to 30 degrees or less; there is no limitation 
of extension of the left knee or recurrent subluxation of the 
left knee; moderate instability of the left knee was 
clinically reported on April 28, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5257 (2004).

2.  The criteria for entitlement to a separate disability 
rating for recurrent subluxation or lateral instability of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5257 (2004).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5010 (2004).

4.  The criteria for entitlement to a separate disability 
rating of 20 percent (but no higher) for left knee 
instability, effective from April 28, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a May 1999 rating decision, the RO denied the 
veteran's claims.  At the time of that rating decision, VCAA 
had not yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the veteran in January 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004 letter, as well as the November 
1999 statement of the case and the July 2000 and June, August 
and October 2004 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the January 
2004 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  The Board finds that these 
documents, when taken together, also fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.  The 
Board also notes that the veteran is represented by legal 
counsel, and recent argument submitted by the veteran's 
representative has not set forth any claims as to any 
remaining VCAA notice deficiencies. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
treatment records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  Additionally, as 
the veteran has been afforded VA examinations, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Facts

A May 2000 VA examination report shows that the veteran 
reported bilateral mild knee pain with swelling, stiffness, 
redness, heat, giving way and fatigability.  He did not 
report any locking.  The veteran claimed that his knee 
problems caused him to limp and created difficulty in getting 
in and out of a car.  On physical examination, the veteran 
walked with a right leg limp.  He was unable to walk on his 
right toes but he was able to walk on his right heel.  He had 
no redness, heat, abnormal movement or guarding of the 
movement of the knees.  He had stated pain on the left knee 
with resisted flexion of the left knee and with a resisted 
extension of the left knee, but his strength was normal and 
equal.  He had crepitus of the knees bilaterally.  Right knee 
flexion was with stated pain from 70 to 115 degrees and left 
knee flexion was to 120 degrees with end of motion stated 
pain.  Extension was full, bilaterally and he had stated 
tenderness over the lateral right knee and medial left knee.  
He had possible mild effusion bilaterally.  The diagnosis was 
minimal degenerative joint disease of the bilateral knees.

Private medical records from Casey County Primary Care 
demonstrate that the veteran complained of knee pain which 
was thought to be due to arthritis.  VA treatment records 
show multiple complaints of knee pain with diagnoses of gouty 
arthritis and degenerative joint disease.  The veteran's 
range of motion of his knees, bilaterally was, on average, 0 
to 100 degrees.

An April 2003 VA examination report showed that the veteran 
complained of pain, weakness, stiffness, swelling, heat, 
instability, giving way, fatigue and lack of endurance in the 
right knee.  He complained of pain, giving way, locking, 
fatigability, lack of endurance and some swelling of the left 
knee.  Extension of the left knee was to 0 degrees and 
flexion was to 90 degrees active and 115 passive.  Extension 
of the right knee was to negative 5 degrees with flexion to 
90 degrees active and 125 degrees passive.  The veteran was 
unable to squat due to pain.  There was tenderness to 
palpation of the knees at the joint lines.  The diagnosis was 
inflammatory arthritis of the knees bilaterally.  The 
examiner noted pain on motion of the knees bilaterally with 
no evidence of weakness, easy fatigability or incoordination.  
The examiner's opinion was that pain could limit functional 
ability during flare-ups up to an additional 25 degrees.  The 
report does state that there was evidence of instability in 
the bilateral knees.  However, the examiner clearly reports 
that he was unable to adequately assess the veteran for 
instability because he did not relax.  The examiner did 
continue to say that, in spite of his inability to adequately 
assess the veteran for instability, it appeared that there 
was mild instability of the left knee.  

A July 2003 letter from Dr. Lane notes that the veteran has 
severe osteoarthritis of both knees with pain, tenderness and 
grinding on motion.  The doctor estimated the degree of 
impairment at 20 percent on the left knee and 25 percent on 
the right knee.

A June 2004 VA examination report shows that the veteran 
complained of pain in both knees, left greater than right, 
with the knees giving way.  On physical examination, the 
veteran had full range of motion of both knees without pain.  
The examiner noted that his knee range of motion was not 
further limited by pain, fatigability, weakness or lack of 
endurance following repetitive use of his knees.  There was 
no increased warmth, erythema, swelling or effusion.  His 
bilateral lower extremity flexion and extension strength was 
full with no increased pain on resistance.  He had bilateral 
knee grinding and crepitus on patellofemoral motion.  There 
was no evidence of medial or lateral ligamentous laxity of 
the right knee

An October 2004 VA examination report shows that the veteran 
complained of bilateral knee weakness, stiffness, swelling, 
heat, redness, instability and giving way but no history of 
subluxation.  On examination, the knees showed soft tissue 
swelling and slight warmth without redness.  Range of motion 
of the knees was from 0 to 130 bilaterally.  There was mild 
knee pain bilaterally with flexion and extension.  There was 
guarding and crepitus of the right knee.  There was popping 
of the left knee.  The examiner noted that repeated  
movements of the knee did not worsen the veteran's pain or 
change the range of motion, but did result in quadriceps 
fatigue.  

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  To the extent that 
the issue involving assignment of a higher rating for 
instability of the left knee arises from the initial claim of 
an increased rating for left knee arthritis, the Board 
believes that the question of the proper rating to be 
assigned for left knee instability should be considered for 
the entire period covered by this appeal.  See generally 
Fenderson v. West, 12 Vet.App. 119 (1999). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's bilateral knee disabilities are currently rated 
under Diagnostic Code 5010 which states that traumatic 
arthritis will be rated as degenerative arthritis.   
38 C.F.R. § 4.71(a), Diagnostic Code 5010.  The Board notes 
that Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.

The Board also notes that a recent General Counsel Opinion, 
VAOPGCOREC 9-2004, states that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

Right Knee

Initially the Board notes that the veteran has consistently 
reported pain, tenderness, swelling, stiffness, redness, heat 
and giving way of the right knee as well as fatigability and 
occasional locking.  However, the Board finds that the 
objective medical evidence of record does not support the 
veteran's contention that he warrants a rating in excess of 
10 percent for his right knee disability.

The medical evidence of record shows that the veteran's right 
knee disability is arthritis confirmed by x-ray findings.  As 
noted above, arthritis disabilities are rated based on 
limitation of motion of the affected joint.  The Board notes 
that the May 2000 VA examination report shows that the 
veteran, when taking into account pain on motion, had flexion 
to 70 degrees with full extension.  Private medical records 
from Casey County Primary Care show range of motion from 0 to 
100 degrees on average.  The April 2003 VA examination report 
shows full extension of the right knee with flexion to 90 
degrees, taking into account pain on motion.  There was no 
evidence of weakness, easy fatigability or incoordination.  
The examiner stated that pain could limit functional ability 
during flare-ups up to an additional 25 degrees.  A July 2003 
letter from Dr. Lane estimated the degree of impairment at 25 
percent for the right knee but provided no evidence regarding 
objective limitation of motion.  The June 2004 VA examination 
report noted that the veteran had full range of motion 
without pain.  The examiner specifically noted that the range 
of motion was not further limited by pain, fatigability, 
weakness or lack of endurance following repetitive use of the 
knees.  Finally, an October 2004 VA examination report showed 
range of motion of the right knee from 0 to 130 degrees with 
mild knee pain.

The medical evidence of record clearly shows that the veteran 
has no limitation of extension of the right knee due to 
arthritis.  When taking into account pain, fatigue, weakness, 
incoordination and lack of endurance during flare-ups, the 
record shows, based on the April 2003 VA examination report, 
limitation of flexion to 65 degrees, at most.  Thus, under 
the rating criteria for Diagnostic Codes 5260 and 5261, the 
veteran does not have compensable limitation of either 
flexion or extension.  As such, a 10 percent rating for pain 
on motion with arthritis confirmed by x-ray findings is 
appropriate.

As for the issue of a separate rating for recurrent 
subluxation or lateral instability, the Board finds that such 
a rating is not warranted based on the objective medical 
evidence of record.  The April 2003 VA examination report 
does state that there is evidence of instability in the 
bilateral knees.  However, the examiner clearly reports that 
he was unable to adequately assess the veteran for 
instability because he did not relax.  The examiner did 
continue to say that, in spite of his inability to adequately 
assess the veteran for instability, it appeared that there 
was mild instability of the left knee.  Thus, the Board does 
not find this medical examination report to be persuasive 
evidence of recurrent instability or subluxation of the 
veteran's right knee, particularly in light of the June 2004 
VA examination report which specifically noted no medial or 
lateral ligamentous laxity of the right knee and the October 
2004 examination report which noted that the veteran reported 
no history of subluxation of his knees.

Left Knee

As with the right knee, the veteran's left knee disability is 
arthritis confirmed by x-ray findings.  Thus, as noted above, 
the disability is to be rated based on limitation of motion.  
The May 2000 VA examination report shows full extension of 
the left knee with flexion to 120 degrees, taking into 
account pain on motion.  Private medical records from Casey 
County Primary Care show range of motion, on average, from 0 
to 100 degrees.  The April 2003 VA examination report shows 
full extension with flexion to 90 degrees, taking into 
account pain on motion.  There was no evidence of weakness, 
easy fatigability or incoordination.  The July 2003 letter 
from Dr. Lane stated that he felt the veteran had 25 percent 
impairment of the left knee due to his disability; however, 
the letter contained no objective medical findings to rate 
limitation of motion of the left knee.  The June 2004 VA 
examination report shows full range of motion of the left 
knee with no limitation of motion due to pain, fatigability, 
weakness or lack of endurance following repetitive use.  
Finally, the October 2004 VA examination report shows range 
of motion of the left knee from 0 to 130 degrees with mild 
pain.  

In short, there is no objective medical evidence of 
limitation of extension of the veteran's left knee.  Taking 
into account fatigue, weakness, incoordination and lack of 
endurance during flare-ups, the record shows limitation of 
flexion to 90 degrees, at most.  Thus, under the rating 
criteria for Diagnostic Codes 5260 and 5261, the veteran does 
not have compensable limitation of either flexion or 
extension.  As such, a 10 percent rating for pain on motion 
with arthritis confirmed by x-ray findings is appropriate.

As for the veteran's contention that his left knee disability 
warrants a separate disability rating for recurrent 
instability or subluxation, the Board notes that by way of an 
October 2004 rating decision, the RO granted an additional 10 
percent rating under Diagnostic Code 5257 for instability of 
the veteran's left knee, effective October 14, 2004.  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5257.

As noted above, the only objective evidence of record of 
instability of the left knee is from the April 28, 2003 VA 
examination report, which shows mild subluxation of the left 
knee.  Unfortunately, the term "mild" is not used in 
Diagnostic Code 5257.  Instead, that Code sets forth rating 
criteria in terms of "slight," "moderate," or "severe."  
The Board notes that the term "mild" is defined in one 
dictionary as "moderate in type, degree, effect, or force."  
Webster's 11 New Riverside University Dictionary 751 (1988).  
Resolving all reasonable doubt in the veteran's favor, the 
Board therefore finds that a 20 percent rating for moderate 
instability of the left knee is warranted.  However, it is 
clear that the instability does not rise to the level of 
severe so as to warrant a higher rating.  None of the 
clinical findings on examination support such a finding.  The 
Board believes that there is no resulting prejudice to the 
veteran by the Board's reliance on the published definition 
of "mild" without first affording the veteran an 
opportunity to comment in light of the fact that the Board's 
action in this regard results in a benefit to the veteran in 
the form of a higher rating.  See generally Thurber v. Brown, 
5 Vet. App. 119 (1993).

As noted earlier, the Board believes that the effective date 
of the assignment of a separate rating is also before the 
Board for review in view of the fact that the separate rating 
for instability effectively arose from the initial claim for 
an increased rating for arthritis of the left knee.  Looking 
to the evidence, the Board finds that the effective date for 
the award of a separate rating for instability of the left 
knee should be April 28, 2003, the date of the VA examination 
that first noted mild instability of the knee.  There does 
not appear to be persuasive evidence of lateral instability 
prior to that date.  Although examinations in 1999 noted that 
the veteran had a left knee brace, an examiner in January 
1999 expressly reported that there was no ligamentous laxity 
of the bilateral knees. 

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a 20 percent rating for moderate instability 
of the left knee is warranted, effective from April 28, 2003.  
To this extent, the appeal is granted.  


Entitlement to a rating in excess of 10 percent for left knee 
arthritis is not warranted.  Entitlement to a rating in 
excess of 10 percent for right  knee arthritis is not 
warranted.  Entitlement to a separate rating for recurrent 
subluxation or lateral instability of the right knee is not 
warranted.  To this extent, the appeal is denied.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


